Title: William Weyman to Deborah Franklin, 26 January 1756
From: Weyman, William
To: Franklin, Deborah


Madam,
N: Y: Jany. 26. 1756.
Inclos’d you have £19 4s. 0d., Philadelphia Currency, which please to give me Credit for. I have long since expected Obrien; but find the Ice has hindered him: I should therefore take it as a particular Favour you would put 18 or 20 Ream of News Paper on board the Boats, or send it as the Waggons come now, from Opposite to Philadelphia. I beg Madam, you will not disappoint me; if its possible for you to order it without Inconveniency to your self. And when Obrien sails from your City, please to put as much on board of him, both News and brown Paper as you possibly can spare. I have been obliged to use Law Paper for the News several Weeks. I am respectfully Madam, your most Humble Servant
W Weyman
 Addressed: To / Mrs Franklin
Endorsed: W Weyman with Cash £19.4.0 Jan. 26. 56